Electronically Filed
                                                         Supreme Court
                                                         SCPW-XX-XXXXXXX
                                                         06-APR-2022
                                                         10:12 AM
                                                         Dkt. 15 ODDP
                          SCPW-XX-XXXXXXX

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                 MICHAEL “ARLO” PAVICH, Petitioner

                                 vs.

     S. WEAD, Warden of Saguaro Correctional Center; and
   DEPARTMENT OF PUBLIC SAFETY, STATE OF HAWAI#I, Respondents.


                        ORIGINAL PROCEEDING
                      (Case No. 2PC011000015)

        ORDER DENYING PETITION FOR WRIT OF HABEAS CORPUS
  (By: Nakayama, McKenna, Wilson, and Eddins, JJ., and Circuit Judge
         Castagnetti, in place of Recktenwald, C.J., recused)

           Upon consideration of the petition for writ of habeas
corpus, filed on March 31, 2022, petitioner presents no special
reason for invoking the supreme court’s original jurisdiction.
See Oili v. Chang, 57 Haw. 411, 412, 557 P.2d 787, 788 (1976).
Therefore,
           It is ordered that the petition for writ of habeas
corpus is denied.
           It is further ordered that the clerk of the appellate
court shall process the petition for writ of habeas corpus
without payment of the filing fee.
           DATED: Honolulu, Hawai#i, April 6, 2022.
                                     /s/ Paula A. Nakayama
                                     /s/ Sabrina S. McKenna
                                     /s/ Michael D. Wilson
                                     /s/ Todd W. Eddins
                                     /s/ Jeannette H. Castagnetti